Title: To Thomas Jefferson from Joseph Barnes, 8 October 1804
From: Barnes, Joseph
To: Jefferson, Thomas


               
                  Naples Octr. 8th 1804
               
               Having on my arrival here reced. a Letter from my Agent at Palermo, dated Sepr. 24th 1804 relative to a third attack on Tripoli, I embrace the earliest opportunity of communicating the Same to Mr Jefferson—Viz—it purports, that Commodore Baron had joined Preble off Tripoli with four Frigates; that another attack had been made in which we had beaten the Turks; that the Bashaw was disposed for peace; & that favorable news was daily expected from thence; tho’ unfortunately we have Lost Six brave officers & forty men—
               For the Satisfaction of the President I hereto Subjoin an extract of Said Letter verbatum.—
               Should the United States, So young as a Nation, with So Small a Population, (compared with the Nations of Europe) and at Such a great distance, be the first to Liberate themselves from the impositions of those Barbarians, who have hitherto made the great powers of Europe tributary, it would be Glorious to them, and full demonstration to the world that Republics do not want energy—which is the necessary effect of a Laudable & just pride which those free of Slavish fear alone can possess truly.—
               Tho’ ’tis the fate of War, yet the reflection of the Loss of our brave fellow Citizens Lessons much the gratification which we Should otherwise feel on the Occasion.—
               I have had Several interviews with the new Minister relative to the Quarantine and other impedements & expences to which our Flag is Subject, &c &c consequent on our not having as yet any Commercial arrangement with His Sicilian Majesty—find however that nothing effectual can be done ’till proper powers are Sent out from the United States.—
               Having Suggested So fully in my former Letters, the great advantages which would result to the United States & to our fellow Citizens from a well regulated Treaty of Commercial relations with His Sicilian Majesty, especially as our Commerce increases So rapidly with these States; and also from the Appointment of a person of competent Abilities, & knowledge of the Country as Agent of the United States, with competent powers to Superintend & Audit the Accounts of all the Consuls of the U.S. in Italy & Sicily, and of the Squadron of the U.S.; the advantages I possess from having visited all the principal places & my knowledge of the chief officers of the Govts. of those Countries; ’tis unnecessary to recapitulate or intrude further on the time of Mr Jefferson, but only Suggest Should Mr Jefferson consider me competent & confide to me the requisite powers, having means Sufficient, no circumstance could afford me greater pleasure than to be instrumental in promoting the interest & consequence of my Country & countrymen, in forming the Treaty wished with His Sicilian Majesty, or Superintending & Auditing the Accts. of the different Consuls, & Squadron as Suggested, & united with Mr Lear, the consul general for the Barbary States, in any measure for the Public good; without any pecuniary consideration other than my travelling expences &c reimbursed and, any Security even Fifty Thousand Dollars could be given & placed in the fund if required.—
               As to a Continental War. tho’ it will certainly be the result, as yet nothing certain is known as to the intended plan of Operation—Russia, & Sweden are making great preparations, & ’tis Supposed the Emperor of Germany is Silent from political Motives, ’till wel back’d by a Strong force; otherwise, were he to declare against France previously the French would March directly to his Capital.—
               However from the feelings of humanity I may dread the Calamaties of War, yet, Since the fates decree, it will add much to the wealth & population of the U.S. from the immense Emigrations from Europe, & the great advantage which will necessarily result to our Commerce, as almost all other Flags will be involved or doubted.—
               I Shall proceed in a few days for Sicily & make another tour of the Island and take care as far as depends on me, that all is in order & Report—
               Expecting Soon to have the gratification of hearing of the Re-Election of Mr Jefferson to the Presidency, knowing the superior good which will flow from his Administration to the United States, and Sincerely wishing him every possible health & happiness I have the honor to remain with the highest consideration & respect his obedt. Sert.
               
                  
                     J: Barnes
                  
               
               
                  Extract of Said Letter—dated Palermo Sepr. 24th 1804
                  “the Scene begins to be very interesting, & I have the pleasure to say, that all the Gun Boats & Bombards were Safely return’d with two prizes at Syracuse on the 15th Inst. with the John Adams, Laden with Stores &a The Constitution is Still off Tripoli with Commodore Baron & three more Frigates—; They have completely beaten the Turks, but unfortunately have Lost 6 brave officers & abot. 40 men—& I regret very much that Cap. Summers, Lieuts. Decatur, Wadsworth, Dursey & are amongst the Slain; The Neapolitans behaved well, & not one Lost—The Bashaw has offered to make Peace almost on any terms—& I am in expectation of good news from that quarter every day”
                  No further particulars have Since arrived; 
                        official Acct. Mr Jefferson will of course recieve  have forwarded to Mr Mazzei & Mr Appleton, copies of the above extract.
                  In the Letter I had the honor of transmitting by Sigr. Timponaro Vigano, I Suggested that I Should be better informed as to the real Character of that Gentln. Since, I have reced. a Letter from a friend [in] Milan on whom I can rely, who considers him of a Violent and imperious disposition, better Suited to a despotic, than a free Republican Clime; possessing only the wild Theory without the practice of real Republicanism—Like many of the Exotics of the New School of the Last War; that his Talents are rather Superficial—Our friend Mazzei however I found was highly pleased with him; in a great degree I believe from his being an Italian, nothwithstanding his great professions in favor of America—but our said friend Mazzei having been very poorly, seems lately to have injured his Mental faculties, at Least for the present, and his age is against him.—I must confess the truth of the observations of the celebrated English Poet Goldsmith, that Public faith & private confidence are Little known in Italy—To Mr Jefferson’s Superior knowledge of Marking & judgement I Leave the rest—This Letter goes Via Leghorn by care of a Friend who will forward it 
                        first Vessel & who goes  courier.
               
            